DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8 and 10-12) in the reply filed on 8 December 2020 is acknowledged.
Claims 13-16 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 December 2020, as described above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The language “texture grained or woven pattern” is unclear.  For purposes of examination the Examiner will assume that the language is meant to say “woven surface texture” or “grained pattern” as described in claims 2 and 3, or the claim should read “textured woven pattern” or “textured grained pattern”.
Claim 1 recites the limitation "the surfaces of thermoset articles" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  There are no surfaces defined (how many surfaces on how many articles”.  This problem can be corrected by removing the word “the”.
Claim 6 recites the limitation "the resin" in claim 1.    There is insufficient antecedent basis for this limitation in the claim. The term resin does not appear until claim 5.
Claim 10 recites the limitation "wherein the fibers" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Fibers do not appear until claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahan et al. (US PG Pub. 2006/0272278).
Regarding Claim 1: McMahan et al. disclose a method for imparting textures to the surfaces of thermoset articles during the articles formation comprising (SMC thermoset compound, [0003]-[0004]); introducing a platen with a texture grained or woven patterns to a 
Regarding Claim 3: McMahan et al. disclose the invention as described above in the rejection of claim 1.  McMahan et al. further describe wherein the platen is provided with a grained pattern (wood grain pattern [0004]).
Regarding Claims 5-7 and 11: McMahan et al. disclose the invention as described above in the rejection of claim 1.  McMahan et al. further describe wherein the thermoset material is a resin of at least one of an epoxy resin, an unsaturated polyester resin in the form of sheet molding compound (SMC) and further comprises glass fibers ([0003]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. (US PG Pub. 2006/0272278).
Regarding Claim 4: McMahan et al. disclose the invention as described above in the rejection of claim 1.  McMahan et al. further describe wherein the platen is etched to provide the texture ([0004]) but does not describe laser etching.  However official notice is taken that laser etching is a well-known process and absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found etching by any known etching method to be obvious to provide the pattern in the surface of the mold plate.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. (US PG Pub. 2006/0272278), in view of Gray et al. (US PG Pub. 2005/0064178).
Regarding Claim 2: McMahan et al. disclose the invention as described above in the rejection of claim 1.  McMahan et al. fail to describe wherein the platen is provided with a woven surface texture.  However given the teachings of McMahan et al. a person having ordinary skill in the art at the time of invention would have found other designs to be a matter of design choice. Further, Gray et al. teach imparting a woven cloth-like texture into sheet molding compound using a molding method (Abstract) which is a similar method to that of McMahan et al.  Therefore persons having ordinary skill in the art at the time of invention would have found molding various textures into the surface of molding compound to be obvious.
Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. (US PG Pub. 2006/0272278) as applied to claims 1 and 6 above, and further in view of Schonfeld et al. (US PG Pub. 2010/0041802).
Regarding Claim 8: McMahan et al. disclose the invention as described above in the rejection of claim 1.  McMahan et al. fail to specifically describe wherein the fibers are natural fibers.  However Schonfeld et al. disclose SMC compounds comprising thermoset polymers and comprising various fiber fillers such as jute (a natural fiber, [0033]).  Given those teachings a person having ordinary skill in the art at the time of invention would have found various fiber fillers to be obvious in SMC. 
Regarding Claim 10: McMahan et al. disclose the invention as described above in the rejection of claim 1.  McMahan et al. fail to specifically describe wherein the fibers are chopped fibers. However Schonfeld et al. disclose SMC compounds comprising thermoset polymers and comprising various fiber fillers ([0033]) and further disclose that those fibers are cut (chopped) into lengths of between 25 and 50mm.  Given those teachings a person having ordinary skill in 
Regarding Claim 12 : McMahan et al. disclose the invention as described above in the rejection of claim 1.  McMahan et al. fail to specifically describe wherein the thermoset material is impregnated with carbon fibers. However Schonfeld et al. disclose SMC compounds comprising thermoset polymers and comprising various fiber fillers such as carbon fibers ([0033]).  Given those teachings a person having ordinary skill in the art at the time of invention would have found various fiber fillers to be obvious in SMC

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROBERT J GRUN/Primary Examiner, Art Unit 1744